Citation Nr: 1008884	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a for service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final September 2005 rating decision, the RO denied 
a claim of entitlement to service connection for PTSD, and 
properly notified the Veteran.  He did not perfect an appeal 
as to the decision.    

2.  The evidence associated with the claims file subsequent 
to the September 2005 rating decision regarding the Veteran's 
claim for service connection for PTSD relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The September 2005 rating decision which denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the September 2005 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In September 2005, the RO denied service connection for PTSD 
as there was no evidence of record demonstrating a verified 
stressor.  The Veteran did not perfect an appeal; the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  In September 2007, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  In the rating action on appeal, 
the RO reopened the claim and denied it on a de novo basis.  
Nonetheless, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 83 F.3d 
130 (Fed. Cir. 1996). 

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the September 2005 rating decision is new and 
material.  Specifically, in connection with the claimed 
stressor, the recently submitted evidence includes several 
stressor statements dated in January 2008.  The Veteran 
indicated that he was assigned to the 44th Signal Battalion 
and arrived at Bien Hoa on April 30, 1968.  He further 
reported that on the day of his arrival, there was a mortar 
attack.  The Veteran stated that while stationed at Bien Hoa 
between the dates of May 1968 to October 1968, the base was 
hit numerous times with rockets and mortars by the Viet Cong.  
The Veteran reported that he was assigned to pick up the dead 
and assist in the moving of body bags.  In December 1968, the 
base was hit very hard. 

In April 2008, the RO reviewed the statement submitted by the 
Veteran confirmed that the Veteran served in Vietnam from 
April 24, 1968 to March 2, 1969, as an equipment repairman.  
The Veteran was assigned to the 44th Signal Battalion and 
participated in the Vietnam Counter Offensive Phase IV, V, 
VI, and the Tet 69 Counter Offensive.  In May 1968 Bien Hoa 
received several rounds of rocket fire, with fire returned 
and unknown results.  On December 5, 1968, a US Army area in 
Bien Hoa Air Base received approximately 25 rounds of mortar 
fire.   There were no fatalities.  On December 8, 1968, less 
than 15 rounds of rockets were fired on the US Army in Long 
Binh.  Counter artillery was fire and the US suffered light 
casualties.  There were two additional rockets which landed 
at Ho Nai, a village near Long Binh military complex, which 
destroyed five structures.  According to MAC-V records dated 
in April 1968, on April 24, a company was hit in the Bien Hoa 
Province.  On May 11, 1968, the US installation at Long Binh 
in Bien Hoa Province received more than five rounds of rocket 
fire.  The RO conceded the Veteran's stressors.   

The specifics of the Veteran's claimed stressors, as well as 
the RO's concession of the Veteran's stressors were not of 
record at the time of the September 2005 rating decision and 
address an unestablished fact.  Thus, the claim is reopened.  
38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

A July 2005 VA examination report demonstrates that the 
Veteran has a current diagnosis of PTSD.  

An April 2008 report researched and prepared by the RO 
indicates that the Veteran's claimed stressors have been 
verified and conceded.  

The Veteran underwent a second VA examination in May 2008.  
The examiner was informed of one of the Veteran's verified 
stressors, specifically, the TET Offensive in May 1968, in 
Vietnam.  During the examination, the examiner noted the 
Veteran's chronic and moderate PTSD symptoms, however, 
indicated that the Veteran appeared to make a conscious 
effort to dissimulate the test results.  As such, the 
examiner reported that he was unable to render an Axis I 
diagnosis, as he could not interpret the validity of the 
tests.

It is unclear whether the Veteran has a current diagnosis of 
PTSD, and if so, whether it is related to the Veteran's 
verified stressors which the record establishes.  The report 
of the July 2005 VA examination which included a diagnosis of 
PTSD noted that the examiner conducted a "mini mental status 
examination."  In contrast, the report of a May 2008, which 
could not validate a diagnosis of PTSD, included more 
detailed diagnostic testing.  

Based upon the aforementioned evidence, a VA examination is 
necessary to determine whether the Veteran currently has PTSD, 
and if so, whether it is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his PTSD.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
treatment records, including the July 2005 
VA examination, the May 2008 VA 
examination, as well as the Veteran's 
claimed in-service stressors.  

The examiner is informed that the 
Veteran's confirmed stressors include:    

(a) In May 1968, when the Veteran was 
stationed at Bien Hoa, that complex 
received several rounds of rocket fire, 
with fire returned and unknown results; 

(b) On December 5, 1968, a US Army area in 
Bien Hoa Air Base received approximately 
25 rounds of mortar fire;   

(c)  On December 8, 1968, less than 15 
rounds of rockets were fired on the US 
Army in Long Binh, counter artillery 
ensured, and the US suffered light 
casualties.  There were two additional 
rockets which landed at Ho Nai, a village 
near Long Binh military complex, which 
destroyed five structures; 

(d) On April 24, a company was hit in the 
Bien Hoa Province.  On May 11, 1968, the 
US installation at Long Binh in Bien Hoa 
Province received more than five rounds of 
rocket fire.  

2.  If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found to be sufficient to 
produce PTSD by the examiner.  

If the examination results in a psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to the etiology 
of the non-PTSD psychiatric disorder, to 
include whether it is at least as likely as 
not (a 50 percent or greater probability) 
that such disorder is related to service.  

The examiner should provide a rationale for 
any opinion provided. 

3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


